Agreed Judgment Entered by the Court.
On this the 6th day of November, A. D. 1925, the above cause came on for hearing, and the parties thereto having presented a stipulation setting forth an agreement that the decree of the trial court be modified in certain respects, so that the said decree shall hereafter read as follows, to wit:
(1) That defendants, J. V. Ash and the Huntsville Bottling Works, a corporation, their agents, attorneys, successors, assigns, and all persons claiming or holding under or through them, and each of them, axe hereby perpetually enjoined and restrained from:
(a) Bottling, selling, or offering for sale any product under the trade-name “Coca-Cola” without obtaining a permit or license from the plaintiff.
(b) Making or selling any product in such way as to pass off the same as and for the product of the plaintiff.
(c) Using the name Coca-Lime, or any like name, word, or words, which are or may ho a colorable imitation of the plaintiff’s trademark “Coca-Cola.”
(d) Using such contrivances, artifice, or device as may he calculated to represent or induce the belief that any bottled product not authorized by plaintiff is the product of plaintiff.
It is therefore ordered, adjudged, and decreed that the said stipulation for an agreed modification in the decree of the trial court be, and the same is hereby, approved, and it is further ordered, adjudged, and decreed that this cause be remanded to the District Court of the United States for the Southern District of Texas, Houston Division, for further action in accordance with the said stipulation and this decree.